         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 1 of 12



 1   David E. Rogers (#019274)
     David G. Barker (#024657)
 2   Jacob C. Jones (#029971)
     SNELL & WILMER L.L.P.
 3   One Arizona Center
     400 E. Van Buren, Suite 1900
 4   Phoenix, Arizona 85004-2202
     Telephone: 602.382.6000
 5   drogers@swlaw.com
     dbarker@swlaw.com
 6   jcjones@swlaw.com
 7
     Attorneys for Plaintiff
 8   ABC Water LLC
 9                                  UNITED STATES DISTRICT COURT
10                                         DISTRICT OF ARIZONA
11                                                          Case No.
     ABC Water LLC, an Arizona limited
12   liability company,
                                                            COMPLAINT FOR:
13                    Plaintiff,
                                                            False Designation of Origin and
14             v.                                           Unfair Competition Under 15 U.S.C.
     APlus Water, LLC, an Indiana limited                   § 1125(a); Common Law Trademark
15                                                          and Service Mark Infringement; Common
     liability company,
16                                                          Law Unfair Competition; and Copyright
                      Defendant.                            Infringement
17
                                                            JURY TRIAL DEMANDED
18
19             Plaintiff ABC Water LLC (“ABC” or “Plaintiff”), for its Complaint, avers:

20                                 PARTIES, JURISDICTION AND VENUE
21             1.        This is a civil action arising under: (a) the United States Trademark Act of
22   1946, as amended, 15 U.S.C. § 1051, et seq. (“Lanham Act”), for false representations,
23   descriptions and designations of origin; (b) the laws of the State of Arizona relating to
24   trademarks, service marks, and unfair competition; and (c) for copyright infringement
25   under 17 U.S.C. §§ 501 et seq.
26             2.        Plaintiff is an Arizona limited liability company.
27             3.        Plaintiff maintains a principal place of business at 23910 N. 19th Avenue,
28   Suite 8, Phoenix, AZ 85085.


     4833-4962-1889
         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 2 of 12



 1             4.     On information and belief, Defendant is an Indiana limited liability
 2   company.
 3             5.     Defendant sells products on the website www.amazon.com (“Amazon”) that
 4   are the subject of this lawsuit, wherein the products are available throughout the United
 5   States, including in Arizona.
 6             6.     Defendant is aware that Plaintiff is located in Phoenix, Arizona.
 7             7.     This Court has subject matter jurisdiction under 15 U.S.C. § 1121, 28
 8   U.S.C. §§ 1331, and the principles of supplemental jurisdiction.
 9             8.     This Court has personal jurisdiction over the Defendant at least because the
10   products and product listings giving rise to this lawsuit are offered for sale and made
11   available in Arizona, and Defendant has intentionally used marks identical to Plaintiff’s
12   “ABCwaters” mark, and has copied Plaintiff’s copyrights, and Defendant knows that
13   Plaintiff resides in this District.
14             9.     Venue is proper under 28 U.S.C. § 1391(b) and (c) because Plaintiff resides
15   in this District, at least some of the events giving rise to the claims alleged herein occurred
16   in this District, and Defendant is subject to personal jurisdiction in this District.
17                                    GENERAL ALLEGATIONS
18                                          ABCwaters Mark
19             10.    ABC is a distributor of, among other things, water softeners, related tools
20   and parts, and water filters.
21             11.    ABC is a distributor of Pentair products.
22             12.    ABC sells its products on Internet websites, including on Amazon.
23             13.    ABC sells its products on Amazon using the “ABCwaters” trademark and
24   service mark.
25             14.    True and correct copies of some of ABC’s use of ABCwaters on Amazon
26   are attached hereto as collective Exhibit 1.
27             15.    ABC sells its products on its own website at 602abcwater.com using the
28   “ABCwaters” trademark and service mark.


                                                    -2-
     4833-4962-1889
         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 3 of 12



 1             16.    True and correct copies of some of ABC’s product listings on its website are
 2   attached hereto as collective Exhibit 2.
 3             17.    As a result of ABC’s marketing and use of the “ABCwaters” mark,
 4   consumers know, identify and distinguish ABC’s services and products from the services
 5   and products of others by the “ABCwaters” mark.
 6             18.    ABC has established goodwill in the “ABCwaters” mark.
 7             19.    Plaintiff has developed common-law rights in the “ABCwaters” mark within
 8   Arizona.
 9                                          Copyright Rights
10             20.    ABC is the owner of the image attached as Exhibit 3.
11             21.    A copyright application was filed by ABC in the U.S. Copyright Office on
12   December 11, 2018 for the image shown in Exhibit 3.
13             22.    A true and correct copy of the copyright application referenced in the
14   preceding paragraph is attached hereto as Exhibit 4.
15             23.    The Application number for the copyright application referenced in the
16   preceding paragraph is 1-7198942511.
17             24.    ABC is the owner of the image attached as Exhibit 5.
18             25.    A copyright application was filed by ABC in the U.S. Copyright Office on
19   December 11, 2018 for the image shown in Exhibit 5.
20             26.    A true and correct copy of the copyright application referenced in the
21   preceding paragraph is attached hereto as Exhibit 6.
22             27.    The Application number for the copyright application referenced in the
23   preceding paragraph is 1-7198942538.
24             28.    ABC is the owner of the image attached as Exhibit 7.
25             29.    A copyright application was filed by ABC in the U.S. Copyright Office on
26   December 11, 2018 for the image shown in Exhibit 7.
27             30.    A true and correct copy of the copyright application referenced in the
28   preceding paragraph is attached hereto as Exhibit 8.


                                                  -3-
     4833-4962-1889
         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 4 of 12



 1             31.    The Application number for the copyright application referenced in the
 2   preceding paragraph is 1-7201628401.
 3             32.    ABC is the owner of the image attached as Exhibit 9.
 4             33.    A copyright application was filed by ABC in the U.S. Copyright Office on
 5   December 11, 2018 for the image shown in Exhibit 9.
 6             34.    A true and correct copy of the copyright application referenced in the
 7   preceding paragraph is attached hereto as Exhibit 10.
 8             35.    The Application number for the copyright application referenced in the
 9   preceding paragraph is 1-7201628439.
10             36.    ABC owns the image attached as Exhibit 11.
11             37.    A copyright application was filed by ABC in the U.S. Copyright Office on
12   December 11, 2018 for the image shown in Exhibit 11.
13             38.    A true and correct copy of the copyright application referenced in the
14   preceding paragraph is attached hereto as Exhibit 12.
15             39.    The Application number for the copyright application referenced in the
16   preceding paragraph is 1-7201628566.
17             40.    ABC is the owner of the image attached as Exhibit 13.
18             41.    A copyright application was filed by ABC in the U.S. Copyright Office on
19   December 11, 2018 for the image shown in Exhibit 13.
20             42.    A true and correct copy of the copyright application referenced in the
21   preceding paragraph is attached hereto as Exhibit 14.
22             43.    The Application number for the copyright application referenced in the
23   preceding paragraph is 1-7198942564.
24                                   Defendant’s Unauthorized Uses
25             44.    Defendant is a distributor of water softeners.
26             45.    Defendant is a distributor of Pentair products.
27             46.    Defendant is a competitor of ABC.
28

                                                   -4-
     4833-4962-1889
         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 5 of 12



 1             47.    Defendant promotes and sells water softeners on Amazon.
 2             48.    Defendant offers its water softeners for sale nationwide, including to
 3   Arizona residents.
 4             49.    Defendant places product listings on Amazon for its water softeners.
 5             50.    Defendant uses the term “ABCwaters” in its Amazon product listings.
 6             51.    True and correct copies of Defendant’s Amazon product listings using
 7   “ABCwaters” are attached as collective Exhibit 15.
 8             52.    ABC provides a specialized wrench with the water softeners it sells on
 9   Amazon.
10             53.    The specialized wrench referenced in the preceding paragraph bears the
11   mark “ABC.”
12             54.    A true and correct image of the specialized wrench referenced in the two
13   preceding paragraphs is attached hereto as Exhibit 16.
14             55.    Defendant does not provide the specialized wrench shown in Exhibit 16.
15             56.    At least some of Defendant’s Amazon product listings show the specialized
16   wrench shown in Exhibit 16.
17             57.    Attached as Exhibit 17 is a true and correct copy of an image of the
18   specialized wrench as shown in Defendant’s Amazon product listing.
19             58.    Defendant’s representation that it provides the specialized wrench shown in
20   Exhibit 16 or Exhibit 17 is false.
21             59.    ABC provides a parts bag with the water softeners it sells on Amazon.
22             60.    The parts bag referenced in the preceding paragraph bears the mark
23   “ABCwaters.”
24             61.    A true and correct image of the parts bag referenced in the two preceding
25   paragraphs is attached hereto as Exhibit 18.
26             62.    Defendant does not provide the parts bag shown in Exhibit 18.
27             63.    At least some of Defendant’s Amazon product listings show the parts bag
28   shown in Exhibit 18.


                                                   -5-
     4833-4962-1889
         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 6 of 12



 1             64.    Attached as Exhibit 19 is a true and correct copy of an image of the parts
 2   bag as shown in Defendant’s Amazon product listing.
 3             65.    Defendant’s representation that it provides the parts bag shown in Exhibit
 4   18 or Exhibit 19 is false.
 5             66.    ABC provides an installation manual with the water softeners it sells on
 6   Amazon.
 7             67.    The installation manual referenced in the preceding paragraph bears the
 8   mark “ABCwaters.”
 9             68.    A true and correct image of the instruction manual referenced in the two
10   preceding paragraphs is attached hereto as Exhibit 20.
11             69.    ABC created the installation manual shown in Exhibit 20.
12             70.    Defendant does not provide the installation manual shown in Exhibit 20.
13             71.    At least some of Defendant’s Amazon product listings show the installation
14   manual shown in Exhibit 20.
15             72.    Attached as Exhibit 21 is a true and correct copy of an image of the
16   installation manual as shown in Defendant’s Amazon product listing.
17             73.    Defendant’s representation that it provides the installation manual shown in
18   Exhibit 20 or Exhibit 21 is false.
19             74.    ABC provides a controller with the water softeners it sells on Amazon.
20             75.    The controller referenced in the preceding paragraph bears the mark “ABC.”
21             76.    A true and correct image of the controller referenced in the two preceding
22   paragraphs is attached hereto as Exhibit 22.
23             77.    Defendant does not provide the controller shown in Exhibit 22.
24             78.    At least some of Defendant’s Amazon product listings show the controller
25   shown in Exhibit 22.
26             79.    Attached as Exhibit 23 is a true and correct copy of the controller as shown
27   in Defendant’s Amazon product listing.
28

                                                   -6-
     4833-4962-1889
         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 7 of 12



 1             80.    Defendant’s representation that it provides the controller shown in Exhibit
 2   22 or Exhibit 23 is false.
 3             81.    A product listing on Amazon requires an inventory level greater than zero
 4   for the product listing to be visible.
 5             82.    Defendant does not have ABC’s permission or authorization to use the mark
 6   “ABCwaters.”
 7             83.    Defendant does not have authorization to use the image attached hereto as
 8   Exhibit 3.
 9             84.    Defendant does not have authorization to use the image attached hereto as
10   Exhibit 5.
11             85.    Defendant does not have authorization to use the image attached hereto as
12   Exhibit 7.
13             86.    Defendant does not have authorization to use the image attached hereto as
14   Exhibit 9.
15             87.    Defendant does not have authorization to use the image attached hereto as
16   Exhibit 11.
17             88.    Defendant does not have authorization to use the image attached hereto as
18   Exhibit 13.
19             89.    On October 25, 2018, ABC emailed Defendant, informed Defendant of
20   ABC’s rights in the ABCwaters mark and requested Defendant to remove certain Amazon
21   product listings.
22             90.    A true and correct copy of the communication referenced in the preceding
23   paragraph is attached hereto as Exhibit 24.
24             91.    Defendant did not respond to the communication attached as Exhibit 24.
25             92.    On November 6, 2018, ABC’s attorneys sent Defendant a letter asking
26   Defendant to cease and desist using the “ABCwaters” mark.
27             93.    A true and correct copy of the letter referenced in the preceding paragraph is
28   attached as Exhibit 25.


                                                   -7-
     4833-4962-1889
         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 8 of 12



 1             94.    On November 21, 2018, ABC’s attorneys sent an email to Defendant’s
 2   attorney identifying some of Defendant’s infringing Amazon product listings.
 3             95.    A true and correct copy of the email referenced in the preceding paragraph
 4   is attached as Exhibit 26.
 5             96.    After the email attached as Exhibit 26 was sent the infringing product
 6   listings were removed within hours.
 7             97.    After the infringing product listings referenced above were removed, ABC’s
 8   attorneys sent Defendant’s attorney the email attached hereto as Exhibit 27.
 9             98.    On November 23, 2018, ABC’s attorneys sent a follow-up communication
10   to Defendant’s attorney, which is attached hereto as Exhibit 28.
11             99.    Defendant has actual notice of ABC’s ownership of the “ABCwaters”
12   marks.
13             100.   Defendant is promoting and advertising water softeners utilizing the
14   “ABCwaters” mark.
15                                           COUNT ONE
                                (False Designation of Origin and Unfair
16                              Competition Under 15 U.S.C. § 1125(a))
17             101.   ABC hereby incorporates by reference all previous allegations of this
18   Complaint as if specifically set forth herein.
19             102.   As a result of ABC’s use of the “ABCwaters” mark in connection with
20   water softeners, related tools, parts, controls, and an installation manual, and distribution
21   services related thereto, ABC has developed enforceable rights and goodwill in the
22   “ABCwaters” mark.
23             103.   Defendant has used and continues to use the term “ABCwaters” in a manner
24   likely to cause confusion, to cause mistake, or to deceive as to the affiliation, connection,
25   sponsorship, approval or association of Defendant with ABC or ABC’s products or
26   services, and/or is likely to create confusion as to the origin of ABC’s and/or Defendant’s
27   services in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
28

                                                  -8-
     4833-4962-1889
         Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 9 of 12



 1             104.      On information and belief, Defendant intends to continue to trade upon the
 2   goodwill and consumer recognition associated with the “ABCwaters” mark.
 3             105.      Defendant has caused a likelihood of customer confusion as to the source of
 4   origin or relationship of ABC’s and Defendant’s products or services, and has otherwise
 5   competed unfairly with ABC.
 6             106.      Defendant’s past and ongoing harm of ABC is irreparable, continuing to the
 7   present and foreseeable future, and is a serious and unmitigated hardship.
 8             107.      As a direct and proximate cause of Defendant’s conduct, ABC has been
 9   damaged in an amount not totally ascertainable and will continue to suffer irreparable
10   injury to its goodwill, its rights and to its business, unless and until Defendant and others
11   in active concert are restrained from continuing their wrongful acts.
12             108.      Defendant’s actions complained of herein are willful with an intent to
13   deceive relevant consumers.
14                                              COUNT TWO

15                    (Common Law Trademark Infringement and Unfair Competition)
16             109.      ABC incorporates by reference all previous allegations of this Complaint as
17   if specifically set forth herein.
18             110.      ABC owns and enjoys common law rights in the State of Arizona in and to
19   the “ABCwaters” mark in connection with water softeners, related tools and parts, related
20   installation manual, and the sale and distribution of such products.
21             111.      Defendant’s use of the term “ABCwaters” is in competition with ABC, and
22   constitutes unfair competition and trademark infringement at common law.
23             112.      Defendant’s past and ongoing harm of ABC is irreparable, continuing to the
24   present and foreseeable future, and is a serious and unmitigated hardship.
25             113.      As a direct and proximate cause of Defendant’s conduct, ABC has been
26   damaged in an amount not totally ascertainable and will continue to suffer irreparable
27   injury to its goodwill, its rights and to its business, unless and until Defendant and others
28   in active concert are restrained from continuing their wrongful acts.


                                                     -9-
     4833-4962-1889
        Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 10 of 12



 1             114.   Defendant’s actions complained of herein are willful with an intent to
 2   deceive relevant consumers.
 3                                          COUNT THREE

 4                                      (Copyright Infringement)
               115.   ABC incorporates by reference of this Complaint as if specifically set forth
 5
     herein.
 6
               116.   This is an action for copyright infringement under the Copyright Act, 17
 7
     U.S.C. §§ 501, et seq.
 8
               117.   ABC is the owner of the images in Exhibits 3, 5, 7, 9, 11 and 13 to this
 9
     Complaint.
10
               118.   Each of the images referenced in the preceding paragraph contain
11
     copyrightable subject matter under 17 U.S.C. §§ 101, et seq.
12
               119.   ABC has filed applications, with the application fees, for copyright
13
     registration for each of the images shown in Exhibits 3, 5, 7, 9, 11 and 13.
14
               120.   True and correct copies of the copyright applications are attached hereto as
15
     Exhibits 4, 6, 8, 10, 12 and 14.
16
               121.   Defendants’ deliberate copying of ABC’s product images infringes and
17
     continues to infringe ABC’s copyrights in violation of 17 U.S.C. § 501(a).
18
               122.   Defendant is directly infringing ABC’s exclusive right to reproduce copies,
19
     make derivative works, distribute copies, and display its images under 17 U.S.C.
20
     §§ 106(1)–(3), (5).
21
               123.   Upon information and belief, Defendant’s infringement has been willful and
22
     deliberate.
23
               124.   Defendants, by their actions, have damaged ABC in an amount to be
24
     determined at trial.
25
               125.   Defendants, by their actions, have irreparably injured ABC. Such
26
     irreparable injury will continue unless Defendants are preliminarily and permanently
27
28

                                                  - 10 -
     4833-4962-1889
        Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 11 of 12



 1   enjoined by this Court from further violation of ABC’s rights, for which ABC has no
 2   adequate remedy at law.
 3                                      PRAYER FOR RELIEF
 4             WHEREFORE, ABC respectfully prays for relief against Defendant as follows:
 5             A.     For a temporary restraining order, and preliminary and permanent injunction
 6   pursuant to 15 U.S.C. § 1116 and state common-law remedies restraining Defendant, its
 7   agents, servants, employees and all persons in active concert or participation with it who
 8   receive actual notice of the injunction by personal service or otherwise from doing,
 9   abiding, causing, aiding or abetting any of the following:
10                    (1)   in any way using or displaying the term “ABCwaters” (one word or
11                          two, singular or plural, or whether used with other terms) or any
12                          confusingly similar mark in connection with the provision of water
13                          softeners, related parts or tools, or manuals;
14                    (2)   otherwise infringing the “ABCwaters” mark;
15                    (3)    competing unfairly with ABC in any manner.
16             B.     That Defendant be directed to account and pay to ABC all damages suffered
17   by Plaintiff as a result of Defendant’s wrongful conduct described herein including
18   Defendant’s violation of the Lanham Act, pursuant to 15 U.S.C. § 1117 and state law, as
19   well as to account for all gains, profits and advantages derived by such wrongful conduct.
20             C.     That such damages caused by Defendant be trebled in accordance with 15
21   U.S.C. § 1117 because its infringement of the “ABCwaters” mark is willful and warrants
22   enhanced damages.
23             D.     That ABC be awarded punitive damages under state law as the Court may
24   find appropriate because Defendant’s infringement is willful and intentional.
25             E.     That ABC be awarded its attorneys’ fees and costs incurred herein under the
26   provisions of 15 U.S.C. § 1117 because this is an exceptional case.
27
28

                                                  - 11 -
     4833-4962-1889
        Case 2:18-cv-04851-SPL Document 1 Filed 12/20/18 Page 12 of 12



 1             F.     That the Court render a final judgment declaring that Defendants have
 2   violated and willfully violated 17 U.S.C. § 501(a) by copying and infringing ABC’s
 3   copyrighted images.
 4             G.     That ABC be awarded its damages and Defendants’ profits under 17 U.S.C.
 5   § 504, as well as enhanced damages pursuant to 17 U.S.C. § 504. Alternatively, if ABC
 6   elects, that ABC be awarded statutory damages pursuant to 17 U.S.C. § 504;
 7             H.     That ABC be awarded post-judgment interest on the foregoing sums at the
 8   maximum rate permitted by law from the date judgment is entered until paid.
 9             I.     For such other and further relief as the Court deems appropriate under the
10   circumstances.
11                                 DEMAND FOR TRIAL BY JURY
12             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, ABC hereby
13   demands a trial by jury on all issues so triable.
14   Dated: December 20, 2018                            Respectfully submitted,
15                                                          SNELL & WILMER L.L.P.
16
                                                       By: s/Jacob C. Jones
17                                                         David E. Rogers
                                                           David G. Barker
18                                                         Jacob C. Jones
                                                           One Arizona Center
19                                                         400 E. Van Buren, Suite 1900
                                                           Phoenix, Arizona 85004-2202
20                                                         Telephone: 602.382.6000

21                                                           Attorneys for Plaintiff
                                                             ABC International, Inc.
22
23
24
25
26
27
28

                                                  - 12 -
     4833-4962-1889
